OPINION OF THE COURT
RAYMOND J. HARE, Circuit Judge.

ORDER ON DEFENSIVE MOTIONS

This cause coming on to be heard after due notice,
IT IS ADJUDGED as follows:
1. This is a proceeding to construe a will and determine beneficiaries of a decedent. It is a probate proceeding governed by the Florida Rules of Probate and Guardianship Procedure. See Rule 5.010. Rule 5.025 *28declares this proceeding to be an adversary proceeding and requires the service of formal notice on interested persons. Rule 5.040(a) defines formal notice. Rule 5.010 excludes the application of the Florida Rules of Civil Procedure from probate proceedings except as adopted. In this proceeding formal notice was not served as required by Rule 5.025. Instead a summons was issued by the Clerk in the form prescribed by Florida Rules of Civil Procedure 1.070 and 1.902, and served. Since a summons is not specified to be used in a probate proceeding the summons issued in this proceeding is quashed.
2. Further proceedings in regard to the petition to construe will and determine beneficiaries is deferred until formal notice is served on all interested persons.
ORDERED in Fort Lauderdale, Florida this 22nd day of April, 1988.